
	

114 HR 3346 IH: Middle School Technical Education Program Act 
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3346
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Graham introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide support for the development of middle school career exploration programs linked to
			 career and technical education programs of study.
	
	
 1.Short titleThis Act may be cited as the Middle School Technical Education Program Act  or the Middle School STEP Act. 2.Findings (a)FindingsCongress finds the following:
 (1)Career and technical education prepares students to be college and career ready by providing core academic, technical, and employability skills.
 (2)Eighty percent of students taking a college preparatory academic curriculum with rigorous career and technical education courses met college and career readiness goals, compared to 63 percent of students taking the same academic core who did not experience rigorous career and technical education courses.
 (3)Students concentrating in career and technical education improved their 12th grade National Assessment of Educational Progress scores by 8 points in reading and 11 points in mathematics, while students who took no career and technical education courses did not increase their mathematics scores and only increased reading scores by 4 points.
 (4)The average high school graduation rate in 2012 for students concentrating in career and technical education programs was 93 percent, compared to the average nationwide high school graduation rate of 80 percent.
 (5)Partnerships between businesses and educators help adults build academic, technical, and employability skills through education and on-the-job training.
				3.Purpose and definitions
 (a)PurposeThe purpose of this Act is to support the development of middle school career exploration programs linked to career and technical education programs of study.
 (b)DefinitionsIn this Act: (1)Career and technical education exploration programThe term career and technical education exploration program means a program that is developed through an organized, systemic framework and is designed to aid students in making informed plans and decisions about future education and career opportunities and enrollment in career and technical education programs of study.
 (2)Eligible partnershipThe term eligible partnership means an entity that— (A)shall include—
 (i)not less than 1 local educational agency that receives funding under section 131 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351), or an area career and technical education school or educational service agency described in such section;
 (ii)not less than 1 eligible institution that receives funding under section 132 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2352); and
 (iii)not less than 1 representative of either a local or regional business, industry, nonprofit organization, or apprenticeship program; and
 (B)may include other representatives of the community, including representatives of parents’ organizations, labor organizations, nonprofit organizations, employers, and representatives of local workforce development boards (established under subtitle A of title I of the Workforce Innovation and Opportunity Act).
 (3)SecretaryThe term Secretary means the Secretary of Education. 4.Career exploration program development grants (a)AuthorizationThe Secretary shall create a pilot program to support the establishment of career and technical education exploration programs. In carrying out the pilot program, the Secretary shall award grants to eligible partnerships to enable the eligible partnerships to develop middle school career and technical education exploration programs that are aligned with career and technical education programs of study described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A)).
 (b)Grant durationGrants awarded under this Act shall be for a period of not more than 4 years. (c)ApplicationAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Each application shall include—
 (1)a description of the partner entities comprising the eligible partnership, the roles and responsibilities of each partner, and a demonstration of each partner's capacity to support the program;
 (2)a description of how the eligible partnership will use grant funds to carry out each of the activities described under subsection (e);
 (3)a description of how the middle school career and technical education exploration program aligns to regional economies and local emerging workforce needs;
 (4)a description of how the new middle school career and technical education exploration program is linked to—
 (A)1 or more career and technical education programs of study offered by the agency or school described in section 3(b)(2)(A)(i); and
 (B)1 or more career and technical education programs of study offered by the postsecondary institution described in section 3(b)(2)(A)(ii);
 (5)a description of the students that will be served by the middle school career and technical education exploration program;
 (6)a description of how the middle school career and technical education exploration program funded by the grant will be replicable;
 (7)a description of how the eligible partnership will disseminate information about best practices resulting from the middle school career and technical education exploration program to similar career and technical education programs of study, including such programs in urban and rural areas;
 (8)a description of how the middle school career and technical education exploration program will be implemented;
 (9)a description of how the middle school career and technical education exploration program will provide accessibility to students, especially economically disadvantaged, low-performing, and urban and rural students; and
 (10)a description of how the eligible partnership will carry out the evaluation required under subsection (f).
				(d)Selection of grantees
 (1)In GeneralThe Secretary shall determine, based on the peer review process described in paragraph (3) and subject to the requirement in paragraph (4), which eligible partnership applicants shall receive funding under this Act, and the amount of the grant funding under this Act that each selected eligible partnership will receive.
 (2)Grant AmountsIn determining the amount of each grant awarded under this Act, the Secretary shall— (A)ensure that all grants are of sufficient size, scope, and quality to be effective; and
 (B)take into account the total amount of funds available for all grants under this Act and the types of activities proposed to be carried out by the eligible partnership.
					(3)Peer Review Process
 (A)Establishment of peer review committeeThe Secretary shall convene a peer review committee to review applications for grants under this Act and to make recommendations to the Secretary regarding the selection of grantees.
 (B)Members of the peer review committeeThe peer review committee shall include the following members: (i)Educators who have experience implementing career and technical education programs and career exploration programs.
 (ii)Experts in the field of career and technical education. (4)Rural or small local educational agenciesThe Secretary shall set aside not less than 5 percent of the funds made available to award grants under this Act to award grants to eligible partnerships that include rural or small local educational agencies, as defined by the Secretary.
 (e)Use of fundsEach eligible partnership receiving a grant under this section shall use grant funds to develop and implement a middle school career and technical education exploration program that—
 (1)shall— (A)include introductory courses or experiential activities, such as student apprenticeships or other work-based learning methods, and project-based learning experiences;
 (B)include the implementation of a plan that demonstrates the transition from the middle school career and technical education exploration program to a career and technical education program of study that is offered by the entity described in section 3(b)(2)(A)(i);
 (C)include programs and activities related to the development of individualized graduation and career plans for students; and
 (D)offer career guidance and academic counseling that— (i)provides information about postsecondary education and career options; and
 (ii)provides participating students with readily available career and labor market information, such as information about employment sectors, educational requirements, information on workforce supply and demand, and other information on careers that are aligned to State or local economic priorities; and
 (2)may include expanded learning time activities that— (A)focus on career exploration, including apprenticeships and internships;
 (B)are available to all students in a middle school; and (C)take place during a time that is outside of the standard hours of enrollment for students that are served by the local educational agency.
					(f)Evaluations and Report
				(1)Evaluation
 (A)In GeneralEach eligible partnership that receives a grant under this Act shall collect appropriate data, or otherwise document through records (in a manner that complies with section 444 of the General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974 and other applicable Federal and State privacy laws) the information necessary to conduct an evaluation of grant activities, including an evaluation of—
 (i)the extent of student participation in the middle school career and technical education exploration program carried out under this Act;
 (ii)the impact of the middle school career and technical education exploration program carried out under this Act on the students' transition to, or planned participation in, career and technical programs of study (as described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A))); and
 (iii)any other measurable outcomes specified by the Secretary. (B)Resources of the eligible partnershipThe evaluation described in this paragraph shall reflect the resources and capacity of the local educational agency, area career and technical education school, or educational service agency that is part of the eligible partnership in a manner determined by the Secretary.
 (2)ReportThe eligible partnership shall prepare and submit to the Secretary a report containing the results of the evaluation described in paragraph (1).
				
